     Case 3:17-cv-01305-JAH-DEB Document 141 Filed 06/17/20 PageID.1041 Page 1 of 1



1
2
3
4
5                              UNITED STATES DISTRICT COURT
6                            SOUTHERN DISTRICT OF CALIFORNIA
7
8      IN RE: TRANSFER OF CASES FROM
       MAGISTRATE JUDGE WILLIAM V.
9
       GALLO TO MAGISTRATE JUDGE                        TRANSFER ORDER
10     DANIEL E. BUTCHER
11
12
13            IT IS HEREBY ORDERED that the cases listed below are transferred from the
14    calendar of the Honorable William V. Gallo to the calendar of the Honorable Daniel E.
15    Butcher, for all further proceedings.
16            20-CV-1082-H             Tan v. Quick Box, LLC et al.
17            19-CV-2491-JLS           The Geo Group, Inc. v. Newsom et al.
18            19-CV-368-AJB            Hasso v. City of San Diego et al.
19            19-CV-161-AJB            Newman v. Ramona Terrace Community, LLC et al.
20            18-CV-1892-BAS           Hueso v. Select Portfolio Servicing, Inc. et al.
21            17-CV-1305-JAH           Tatro v. Sterling Jewelers Inc. et al.
22            12-CV-516-BAS            Provide Commerce v. Hartford Fire Ins. Co.
23            07-CV-1950-AJB1          Politte et al v. United States of America
24    IT IS SO ORDERED.
25    DATED: June 17, 2020
26
27
28    1
          Related to 17-CV-515-AJB(DEB), United States of America v. RAJMP, Inc. et al.

                                                    1
